Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed on 3/10/2021 has been considered by the Examiner.  
	Status of the Claims:  Claims 5 and 12 have been cancelled, Claims 15-20 are amended via Examiner’s Amendments as indicated below, and Claims 1-4, 6-11, and 13-20 are pending.  The pending claims with Examiner’s amendments are allowed as indicated below.  
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given from Sarah Foley on 3/12/2021 and through a follow-up on 3/19/2021.  Claims 15-20 are reproduced below with the Examiner’s Amendments.  Claims 1-4, 6-11, and 13-14 remain as filed on 3/10/2021.  
Claims 15-20 with Examiner’s Amendments are as follows:
15.    (Currently Amended) A 
	programming a computer with instructions to perform operations comprising:
identifying a request from a user device for returning a product, the user device associated with device identifier data;
identifying a customer account associated with the user device from a plurality of customer accounts based on the device identifier data;
analyzing transaction data associated with the identified customer account to determine whether the product is associated with the identified customer account;

receiving, from one or more sensor devices, scan data associated with an article positioned in the predetermined area;
analyzing the scan data to identify: 
a possessor of the article;
product identifier data associated with the article; and 
a physical condition of the article;
analyzing, by a processor, the product identifier data associated with the article to determine the article is the product to facilitate a product return of the product;
responsive to a determination that the article is the product, analyzing the scan data to determine whether the possessor of the product is associated with the identified customer account;
responsive to a determination that the possessor of the product is not associated with the identified customer account, requesting permission from the user device for the possessor to return the product, wherein the possessor is not an authorized user of the identified first customer account;
responsive to a determination that the possessor is associated with the identified customer account or receiving the permission from the user device for the possessor to return the product determining, by the processor, whether the physical condition of the article satisfies one or more physical parameters;
responsive to the physical condition satisfying the one or more physical parameters, approving the request for returning the product; and
responsive to the determination that the possessor of the product is not associated with the identified customer account and not receiving the permission from the user device or responsive to the physical condition not satisfying the one or more physical parameters, declining the request for returning the product.
16. (Currently Amended) The the operations further comprising 




identifying reference data associated with the product; and
comparing the product identifier data with the reference data, wherein the article is determined to be the product on condition that the product identifier data corresponds to the reference data.
18.    (Currently Amended) The the operations further comprising:
receiving, from the one or more sensor devices, user scan data associated with the user; analyzing the user scan data to identify user identifier data associated with the user; and comparing the user identifier data with registered data associated with a customer account to identify the user as an authorized user of the customer account.
19.    (Currently Amended) The the operations further comprising:
identifying a customer account associated with the request for returning the product; receiving, from the one or more sensor devices, receipt scan data associated with a purchase receipt;
analyzing the receipt scan data to identify transaction identifier data associated with the purchase receipt; and
comparing the transaction identifier data with transaction data associated with the customer account to identify the user as an authorized user of the customer account.
20.    (Currently Amended) The the operations further comprising:
identifying a customer account associated with the request for returning the product;
using the customer account to identify a user device associated with the customer account;
generating a disposition code associated with the request; and
transmitting, to the user device, the disposition code associated with the request.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The closest cited prior art, Singh et al. (U.S. Patent Application Publication No. 20180114228), teaches systems and methods for facilitating customer returns of products in a retail store.  Singh et al. further teach instructions to customers to position items for return in specific orientations and thresholds for item conditions in facilitating the returns.  Junger et al. (U.S. Patent Application Publication No. 20100235290) teach product-return management using transaction data to ensure that the correct user is returning the product.  Junger et al. further teach declining a request to return a product when the product is missing parts or packaging (i.e. when the product does not meet the condition requirements necessary for a return).  
However, Singh et al. and Junger et al. do not explicitly disclose responsive to a determination that the possessor is not associated with the identified first customer account, communicate with the user device to obtain permission for the possessor to return the product, wherein the possessor is not an authorized user of the identified first customer account as is recited in the claim amendments filed 3/10/2021.  Examiner previously cited Rubinstein et al. (U.S. Patent Application Publication No. 20120166553) as teaching account recovery through communications with a user device in authenticating a user with an account, but Rubinstein et al. fail to explicitly disclose the amended limitation as above.  In particular, Rubinstein et al. do not explicitly disclose the relationship between a non-authorized possessor of a product receiving permission to return the product.  An updated search failed to provide closer results.  Examiner therefore submits that the above limitations in combination with the claims as a whole render independent Claims 1, 9, and 15 novel and nonobvious.  
The closest cited NPL document (attached) discusses return logistics and e-business environments, but fails to explicitly disclose Applicant’s limitations.
Therefore, the Examiner is allowing independent Claims 1, 9, and 15.  Claims 2-4 and 6-8, Claims 10-11 and 13-14, and Claims 16-20 depend on Claims 1, 9, and 15, respectively, and thus are also allowable with Examiner’s Amendments for incorporating allowable subject-matter.  

Accordingly, Examiner is allowing claims 1-4, 6-11, and 13-20 with Examiner’s amendments.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/N.E.B./Examiner, Art Unit 3627    


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627